DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 35, independent claim 31 has been amended to replace the term “polymeric layer” with “polymeric portion” and “support enhancing layer” with “support enhancing portion”.  Claim 35 refers to both the “polymeric layer” and “support enhancing layer” rendering the claim indefinite due to a lack of antecedent basis.
Additionally with regards to claim 35, the claim defines “said polymeric layer” as being on both sides of the support enhancing layer rendering the claim indefinite.  The independent claim establishes that there can be multiple polymeric portions and claim 35 initially refers to “at least one polymeric layer”; however, the claim is written in such a way to further define “said polymeric layer” which is singular.  The claim should be amended to positively establish a second “polymeric layer” that is on the opposite side of the support enhancing layer.
With regards to claim 37, the claim refers to the “support enhancing layer” rendering the claim indefinite for lack of antecedent basis.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31, 35, 37, 87-90, 93, 95 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (Pub No 2013/0292862) in view of Yoon et al. (NPL Fabrication of optically transparent PDMS artificial lotus leaf film using underexposed and underbaked photoresist mold).
With regards to claim 31, Joyce teaches a method of forming a 3D object (Abstract) comprising providing a carrier (build table, 106) and an optically transparent member having a build surface (Fig. 1, ¶ 0010) with the carrier and build surface defining a build region there between.  Joyce teaches filling the build region with a polymerizable liquid (photopolymer resin) (¶ 0009-0010) and irradiating the build region through the optically transparent member (Fig. 1) to form a solid polymer from the liquid while concurrently advancing the carrier 
Yoon teaches that it was known in the art at the time the invention was made that superhydrophobic surfaces have myriad applications including antisticking and drag reduction applications (pg 1073 Introduction).  Yoon teaches that a micro-nanoscale structure on the surface of a film is an effective way to create a superhydrophobic surface.  Yoon teaches that PDMS is an ideal material for fabricating optically transparent artificial lotus leaf (superhydrophobic) films (pg 1073 Introduction) which is a similar film material to that of Joyce (PDMS).  Yoon teaches a simple way of creating a highly optically transparent and extremely flexible superhydrophobic thin film for a variety of applications (pg. NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claim 35, Joyce teaches a substantially planar first polymeric layer (202) on a first side of the support and teaches that the support plate may comprise a sealing layer on the opposite side between the support plate and the reservoir (¶ 0055).
With regards to claim 37, Joyce teaches that portions of the support layer have no thickness (Fig. 4) due to channels and thus the support layer has a varied thickness across a cross-section.
With regards to claim 87, Joyce teaches that the support plate may be comprised of a glass (¶ 0056) and supports the PDMS film.  Glass having a higher Young’s modulus than the flexible PDMS film.
With regards to claim 88, Joyce teaches a substantially planar polymeric layer (Fig. 4).
With regards to claim 90, Joyce teaches using light that causes curing and hardening of the photopolymer resin (¶ 0003, 0027, interpreted as actinic).
With regards to claim 93, Joyce teaches a fixed build surface (Fig. 10).
With regards to claim 95, Joyce in view of Yoon teaches a Cassie-Baxter state inducing microstructured surface which inherently as discussed in the rejection of claim 31 above includes gas within the microstructure interpreted as providing gas flow.
With regards to claim 96, Yoon teaches forming the patterned surface by laminating the PDMS substrate with a patterned wafer (Fig. 2 step b applied a .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (Pub No 2013/0292862) in view of Yoon et al. (NPL Fabrication of optically transparent PDMS artificial lotus leaf film using underexposed and underbaked photoresist mold) as applied to claim 31 above, and further in view of Aghababaie et al. (Pub No 2014/0339741).
With regards to claim 38, Joyce teaches that the image plate (104) which includes the polymeric portion is supported at least by a frame formed of the reservoir (118) that supports at least an edge portion of the polymeric layer (Fig. 4).  Joyce does not teach that the reservoir may include an opaque material, but does teach forming it from polymers or metal (¶ 0041, rigid materials as it is a stable and supportive reservoir).
As demonstrated in Fig. 2 and 5-7 of Kobayashi it was known in the art at the time the invention was effectively filed for the support structure of a resin vat in a bottom up photolithography 3D printing device to comprise a rigid frame with an aperture allow light to pass only in the print window area of the vat (Abstract, Fig. 2 and 5-7).  It would have been obvious to one of ordinary skill to make the portions of the vat of Joyce surrounding the print window to be opaque as taught by Aghababaie as both relate to a similar bottom up photolithography 3D printing device with a specified print window presenting a reasonable expectation of 
With regards to claim 89, Joyce teaches filling the build region with a photopolymer, but does not teach heating the photopolymer to reduce the viscosity; however, Aghababaie teaches that it was known in the art at the time the invention was effectively filed to provide heat to the resin to control the temperature of the photopolymer resin (¶ 0104-0105) as it was known to be critical to precisely control the temperature of the resin.  It would have been obvious to one of ordinary skill to include such a heating step in Joyce as both relate to bottom up photolithography 3D printing of a photopolymer resin presenting a reasonable expectation of success, and the control of the temperature of the resin was known to be critical as taught by Aghababaie.  With regards to the limitation that the heating is “to reduce the viscosity”, this limitation is an intended use or result of the positive step of heating the resin that would flow naturally and inherently from following the teachings of the prior art. 


Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (Pub No 2013/0292862) in view of Yoon et al. (NPL Fabrication of optically transparent PDMS artificial lotus leaf film using underexposed and underbaked photoresist mold) as applied to claim 31 above, and further in view of Sanders et al. (PN 5506607).
With regards to claim 91, Joyce teaches a carrier upon which the 3D object is formed, but does not explicitly teach including a sacrificial soluble layer on the carrier.
Sanders teaches that it was known in the art of 3D printing that it can be difficult to remove a printed part from a build substrate without damaging the part (Abstract, col 14 ln 15-47).  Sanders teaches that a method of preventing part damage is providing a soluble sacrificial layer on the printing plate which can be dissolved after the build process to allow for part removal (col 14 ln 15-47).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a similar release layer in Joyce as both relate to 3D printing an object upon a build plate to which the object is adhered presenting a reasonable expectation of success, and doing so allows for part removal without damage yielding advantageous results.

Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (Pub No 2013/0292862) in view of Yoon et al. (NPL Fabrication of optically transparent PDMS artificial lotus leaf film using underexposed and underbaked photoresist mold) as applied to claim 31 above, and further in view of Hull et al. (Pub No 2008/0170112).
With regards to claim 92, Joyce teaches a bottom up vat polymerization three-dimensional printing method (Fig. 1-4) with a build region between a carrier and a build reservoir, but does not teach that the total surface area of the build region occupies at least seventy percent of the total surface area of the build surface and/or lateral movement of the carrier and the object in any direction is 
Hull teaches a similar bottom up photolithography based 3D printing method with an advantageous apparatus (Abstract) which specifies that it was known in the art at the time the invention was effectively filed that build carriers may extend over at least about 75 or 85 percent of a planar surface holding a build material (Claims 1, 7, 8 and 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a similar ratio using the apparatus of Hull in the method of Joyce as both relate to bottom up photolithography based 3D printing presenting a reasonable expectation of success, and a simple substitution of known prior art 3D printing environments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 31, 35, 37, 38, 87-93, 95 and 96 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742